
	
		II
		110th CONGRESS
		1st Session
		S. 2390
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote fire-safe communities and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fire-Safe Communities
			 Act.
		2.DefinitionsIn this Act:
			(1)Applicable
			 model ordinanceThe term applicable model ordinance
			 means either—
				(A)the Federal model
			 ordinance required by section 3(a); or
				(B)a State model
			 ordinance described in section 3(d).
				(2)Appropriate
			 review panelThe term appropriate review panel
			 means a panel of individuals who—
				(A)(i)are fire protection
			 experts; or
					(ii)have significant expertise in fire
			 management, fire policy, community planning, or issues related to a fire hazard
			 area; and
					(B)are appointed by
			 the Under Secretary.
				(3)DirectorThe
			 term Director means the Director of the National Institute of
			 Standards and Technology.
			(4)Fire hazard
			 areaThe term fire hazard area means an area at
			 significant risk from wildland fire as determined by the applicable State
			 forestry agency or equivalent State agency.
			(5)Fire-safe
			 communitiesThe term fire-safe community
			 means—
				(A)a subdivision of
			 a State that has adopted local ordinances that are consistent with each element
			 set out in section 3(b); or
				(B)a municipality at
			 risk that has adopted local ordinances that are consistent with some but not
			 all of the elements set out in section 3(b), if the Under Secretary determines
			 that local conditions make the incorporation of such elements impractical or
			 counterproductive for such municipality.
				(6)Municipality at
			 riskThe term municipality at risk means a
			 subdivision of a State that is located in a fire hazard area.
			(7)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Federal Emergency Management of the Department of Homeland
			 Security.
			3.Model ordinances
			 for communities in fire hazard areas
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Director shall publish
			 a Federal model ordinance for municipalities at risk that contains the elements
			 described in subsection (b).
			(b)ElementsA model ordinance required by subsection
			 (a) shall include the following elements with respect to fire prevention and
			 management.
				(1)Specifications
			 for construction materials and techniques for use in such communities.
				(2)Guidelines for
			 the placement of utilities, defensible space, and vegetation management.
				(3)Enforcement
			 mechanisms for compliance with defensible space requirements.
				(4)Zoning and site
			 design standards for new residential construction, including the width and
			 placement of surrounding fuel breaks and description of unsafe areas to locate
			 new homes, such as the top of highly dangerous canyons that funnel wildfire
			 heat.
				(5)Specifications
			 for water supplies for firefighting.
				(6)Requirements for
			 adequate firefighting protection, including requirements for fire stations and
			 equipment.
				(7)Guidelines for
			 the participation of fire professionals in the development of local fire
			 protection models.
				(8)Standards for
			 roads, culverts, and bridges.
				(9)Guidelines for
			 the marking of buildings and homes.
				(c)Development of
			 Federal model ordinance
				(1)ConsultationIn
			 developing the model ordinance required by subsection (a), the Director—
					(A)shall consult
			 with the Under Secretary, the Chief of the Forest Service, and the Director of
			 the Bureau of Land Management; and
					(B)may consult with
			 others, including private entities that write fire codes.
					(2)Existing
			 standardsThe Director may incorporate into the Federal model
			 ordinance all or part of existing consensus-based standards for fire hazard
			 areas, or other model codes such as the International Wildland-Urban Interface
			 Code or National Fire Protection Association standards.
				(d)State model
			 ordinancesA State may adopt model ordinances incorporating
			 appropriate elements set out in subsection (b) for the communities of such
			 State.
			(e)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $7,500,000 to carry out subsection (a).
			4.Additional fire
			 management assistance grants for fire-safe communities
			(a)In
			 general
				(1)The Under
			 Secretary may modify, for a municipality at risk, the requirements of the Fire
			 Management Assistance Grant Program related to the provision of a non-Federal
			 share of funds, as set forth in paragraph (2).
				(2)If a municipality at risk has adopted an
			 applicable model ordinance and is making significant progress toward
			 implementing that model ordinance, the Under Secretary may reduce the required
			 amount for such non-Federal share to 10 percent of the grant amount.
				(b)RulemakingNot
			 later than 18 months after the date of the enactment of this Act, the Under
			 Secretary shall complete a rulemaking—
				(1)to define
			 significant progress toward implementing that model ordinance as
			 used in subsection (a); and
				(2)to establish
			 other procedures and requirements for increasing or decreasing the non-Federal
			 share for the Fire Management Assistance Grant Program pursuant to subsection
			 (a).
				(c)Fire Management
			 Assistance Grant Program definedIn this section, the term
			 Fire Management Assistance Grant Program means the fire management
			 assistance grant program carried out pursuant to section 420 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187).
			5.Grants for
			 responsible development
			(a)In
			 generalSubject to the availability of funds for this purpose,
			 the Under Secretary shall provide grants to municipalities at risk—
				(1)to encourage
			 responsible development in State-identified fire-prone regions; and
				(2)to mitigate the
			 catastrophic effects of fires.
				(b)Use of
			 fundsGrants awarded under
			 this section may be used as follows:
				(1)By fire-safe
			 communities to implement or enforce local ordinances consistent with an
			 applicable model ordinance.
				(2)To carry out
			 programs to provide education to community planners and local fire departments
			 on code enforcement and fire-resistant planning, zoning, and home
			 construction.
				(3)To enforce
			 requirements related to residential construction or brush clearing
			 requirements.
				(4)To create fire
			 maps using geographic information system technology and provide training in
			 such technology.
				(5)To provide
			 education to the public on fire-safe practices.
				(c)Maximum grant
			 awardsThe amount of a grant awarded under this section may not
			 be more than $1,000,000.
			(d)Applications
				(1)In
			 generalAn application for a grant under this section shall be
			 made at such time and in such manner as the Under Secretary shall
			 require.
				(2)Matching
			 requirement
					(A)In
			 generalSubject to subparagraph (B), the Under Secretary shall
			 require that a person who receives a grant under this subsection provide
			 non-Federal funds in an amount equal to 25 percent of the amount of such
			 grant.
					(B)WaiverThe
			 Under Secretary may waive the requirement of subparagraph (A) in extraordinary
			 circumstances.
					(3)ReviewApplications
			 for grants under this section shall be reviewed by an appropriate review panel
			 established by the Under Secretary.
				(e)ScheduleA grant awarded under this section shall be
			 expended not later than 3 years after the date the grant is awarded.
			(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for fiscal
			 year 2008 and each fiscal year thereafter.
			6.Grants for
			 fire-hazard assessment maps
			(a)In
			 generalThe Under Secretary shall provide grants to States to
			 create or update fire-hazard assessment maps.
			(b)Use of
			 fundsGrants awarded under this section may be used as
			 follows:
				(1)To develop or
			 update maps that assess fire hazard in a State.
				(2)To conduct
			 studies and to provide equipment, personnel, or other resources necessary to
			 develop or update such maps.
				(c)Maximum grant
			 awards
				(1)AmountThe
			 amount of a grant awarded under this section may not be more than
			 $1,000,000.
				(2)Requirement for
			 matching fundsA State that receives a grant under this section
			 shall provide an equal amount of State funds to create or update fire-hazard
			 assessment maps.
				(d)Applications
				(1)In
			 generalAn application for a grant under this section shall be
			 made at such time and in such manner as the Under Secretary shall
			 require.
				(2)ReviewApplications
			 for grants under this section shall be reviewed by an appropriate review panel
			 established by the Under Secretary.
				(e)ScheduleA
			 grant awarded under this section shall be expended not later than 3 years after
			 the date the grant is awarded.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $15,000,000 for fiscal year 2008 and each fiscal year
			 thereafter.
			7.Forest service
			 and department of the interior grantsSection 10A of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2106c) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by
			 inserting and the Secretary of the Interior after The
			 Secretary; and
					(ii)by
			 striking and equivalent State officials and inserting
			 equivalent State officials, and local officials;
					(B)in paragraph
			 (3)—
					(i)by
			 striking trees and forests and inserting trees, forests,
			 and rangelands; and
					(ii)by
			 inserting and rangeland after overall forest;
			 and
					(C)in paragraph
			 (4)—
					(i)by
			 inserting and rangeland after all forest;
			 and
					(ii)by
			 inserting and other vegetation after forest
			 cover;
					(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (C), by striking and at the end;
					(ii)in
			 subparagraph (D), by striking wildfires. and inserting
			 wildfires; and; and
					(iii)by adding at
			 the end the following new subparagraph:
						
							(E)to enhance the
				capacity of local governments to integrate fire-resistant community and home
				design into local planning, zoning, building code, and brush clearing
				ordinances.
							;
				
					(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Administration
				and implementationThe Program shall be administered by the Chief
				of the Forest Service and the Secretary of the Interior and implemented through
				State foresters or equivalent State
				officials.
						;
				
				(C)in paragraph
			 (3)—
					(i)in
			 the matter preceding subparagraph (A), by striking Secretary,
			 and inserting Secretary and the Secretary of the
			 Interior;
					(ii)by
			 redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and
			 (I), respectively;
					(iii)by inserting
			 after subparagraph (E) the following new subparagraph:
						
							(F)programs to build
				the capacity of local governments to design and maintain fire-resistant
				communities;
							;
					(D)in paragraph (4),
			 by inserting or the Secretary of the Interior after by
			 the Secretary; and
				(E)in paragraph (5),
			 by inserting and the Secretary of the Interior after The
			 Secretary;
				(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(4)by inserting
			 after subsection (b), the following new subsection (c):
				
					(c)Pilot program
				for fire-safe communities to coordinate across jurisdictional
				boundaries
						(1)AuthorityThe
				Secretary and the Secretary of the Interior may carry out a pilot program to
				assess the feasibility and advisability of providing assistance to fire-safe
				communities located near Federal land to assist in Federal efforts to prevent
				and manage fires.
						(2)GrantsThe
				Secretary and the Secretary of the Interior may carry out the pilot program
				through the award of grants for purposes of the pilot program.
						(3)Use of grant
				fundsA recipient of a grant under the pilot program may use the
				grant for any of the following:
							(A)To implement or
				enforce local ordinances consistent with the Federal model ordinance or
				applicable State model ordinance.
							(B)To complete
				cooperative fire agreements that articulate the roles and responsibilities for
				Federal, State, and local government entities in local wildfire suppression and
				protection.
							(C)To develop or
				implement community wildfire protection plans to better focus resources to
				address priority areas for hazardous fuels reduction projects.
							(D)To expand
				education programs to raise the awareness of homeowners and citizens of
				wildland fire protection practices.
							(E)To implement
				training programs for firefighters on wildland firefighting techniques and
				approaches.
							(F)To acquire
				equipment acquisition to facilitate wildland fire preparedness.
							(4)Matching
				requirement
							(A)In
				generalSubject to subparagraph (B), a person who receives a
				grant under the pilot program shall provide non-Federal funds in an amount
				equal to 25 percent of the amount of such grant.
							(B)WaiverThe
				Secretary or the Secretary of the Interior may waive the requirements of
				subparagraph (A) in extraordinary
				circumstances.
							;
				
			(5)in subsection
			 (d), as redesignated by paragraph (3), by inserting and the Secretary of
			 the Interior after section, the Secretary; and
			(6)in subsection
			 (e), as redesignated by paragraph (3)—
				(A)in the matter
			 preceding paragraph (1), by striking to the Secretary;
				(B)in paragraph (1),
			 by striking and at the end; and
				(C)by striking
			 paragraph (2) and inserting the following:
					
						(2)to the
				Secretary—
							(A)$35,000,000 for
				each of fiscal years 2008 through 2013; and
							(B)such sums as are
				necessary for each fiscal year thereafter; and
							(3)to the Secretary
				of the Interior—
							(A)$15,000,000 for
				each of fiscal years 2008 through 2013; and
							(B)such sums as are
				necessary for each fiscal year
				thereafter.
							.
				
